   Case: 1:20-cv-00371-MRB Doc #: 10 Filed: 03/29/21 Page: 1 of 5 PAGEID #: 265




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Doug Oppenheimer,

               Plaintiff,                                        Case No. 1:20cv371

       v.                                                        Judge Michael R. Barrett

City of Madeira, Ohio, et al.,

               Defendants.

                                    OPINION & ORDER

       This matter is before the Court upon the Motion to Dismiss filed by Defendant City

of Madeira, Ohio. (Doc. 7). Plaintiffs filed a Response in Opposition (Doc. 9). Defendant

did not file a reply.

I. BACKGROUND

       Plaintiff explains that he serves as a “governmental watchdog” over the City of

Madeira. (Doc. 1, ¶ 12). Plaintiff claims that in order to silence his criticism, in 2018, city

officials filed a lawsuit to declare him a vexatious litigator in the Hamilton County Court of

Common Pleas pursuant to Ohio Revised Code § 2323.52. (Id., ¶ 43, 51). Plaintiff claims

that the state court action was filed in retaliation for the exercise of his First Amendment

rights and to intimidate him from continuing to exercise his First Amendment rights.

Plaintiff commenced this federal lawsuit to bring claims pursuant to 42 U.S.C. § 1983

based on a violation of his First Amendment rights; and pursuant to 28 U.S.C. § 2201

seeking a declaration that Ohio Revised Code § 2323.52 is unconstitutional as applied to

him. Plaintiff brings his claims against the City of Madeira and ten unnamed City of

Madeira officials.
   Case: 1:20-cv-00371-MRB Doc #: 10 Filed: 03/29/21 Page: 2 of 5 PAGEID #: 266




       Defendant maintains that Plaintiff’s claims should have been brought as a

counterclaim in the state court case, and are barred by the doctrine of collateral estoppel.

Defendant moves to dismiss Plaintiff’s claims pursuant to Federal Rule of Civil Procedure

12(b)(6).

II. ANALYSIS

   A. Standard of Review

       In order to survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A plaintiff’s claim has this baseline plausibility if the facts stated therein

“allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. The standard set forth by the Supreme Court in Twombly and

Iqbal requires “more than a sheer possibility” that the defendant is liable, but a claim need

not rise to the level of probability. Id.

   B. Compulsory counterclaim

       Defendant argues that pursuant to Ohio Rule of Civil Procedure 13(A), Plaintiff’s

federal claims were compulsory counterclaims in the state court action brought against

him.

       Ohio Rule of Civil Procedure 13(A) states “[a] pleading shall state as a

counterclaim any claim which at the time of serving the pleading the pleader has against

any opposing party, if it arises out of the transaction or occurrence that is the subject

matter of the opposing party's claim and does not require for its adjudication the presence

of third parties of whom the court cannot acquire jurisdiction.” Ohio R. Civ. P. 13(A). As



                                              2
   Case: 1:20-cv-00371-MRB Doc #: 10 Filed: 03/29/21 Page: 3 of 5 PAGEID #: 267




this Court has previously explained:

       Ohio courts use a two-pronged test when applying Rule 13(A): (1) does the
       claim exist at the time of serving the pleading; and (2) does the claim arise
       out of the transaction or occurrence that is the subject matter of the
       opposing claim. Rettig Enterprises, Inc. v. Koehler, 68 Ohio St. 3d 274, 277,
       626 N.E.2d 99, 102 (Ohio 1994) (citing Geauga Truck & Implement Co. v.
       Juskiewicz, 9 Ohio St.3d 12, 14, 457 N.E.2d 827, 829 (Ohio 1984)). “If both
       prongs are met, then the present claim was a compulsory counterclaim in
       the earlier action and is barred by virtue of Civ.R. 13(A).” Id.

Bell v. Weltman, Weinberg & Reis Co., L.P.A., No. 1:16CV685, 2020 WL 2099924, at *3

(S.D. Ohio May 1, 2020).

       However, Plaintiff questions whether this rule can be enforced here. In Quality

Assocs., Inc. v. Procter & Gamble Distributing, LLC, the Sixth Circuit held that “a federal

court cannot enforce a state compulsory counterclaim rule against a federal litigant while

the relevant state litigation is still pending.” 949 F.3d 283, 285 (6th Cir. 2020) (emphasis

in original). The Sixth Circuit explained that it had only “enforced” state compulsory-

counterclaims by way of preclusion doctrine. Id. at 288. Therefore, Ohio Rule of Civil

Procedure 13(A) is not grounds for dismissal.

   C. Collateral estoppel

       The United States Supreme Court has explained that “a federal court must give to

a state-court judgment the same preclusive effect as would be given that judgment under

the law of the State in which the judgment was rendered.” Migra v. Warren City School

District Board of Education, 465 U.S. 75, 81, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984). 1 As

long as the party against whom the doctrine is invoked had a full and fair opportunity to



       1
         The Court notes that Defendant relies on the requirements for collateral estoppel under
federal law which were set forth in Cobbins v. Tenn. Dep't of Tramp., 566 F.3d 582, 589-90 (6th
Cir. 2009) (citing N.A.A.C.P., Detroit Branch v. Detroit Police Officers Ass'n, 821 F.2d 328, 330
(6th Cir. 1987)).

                                                3
   Case: 1:20-cv-00371-MRB Doc #: 10 Filed: 03/29/21 Page: 4 of 5 PAGEID #: 268




litigate the issue, a federal court can collaterally estop a party from re-litigating a

constitutional matter in a 42 U.S.C. § 1983 action. Allen v. McCurry, 449 U.S. at 101,

103-104, 101 S.Ct. 411 (1980).

       In Ohio, collateral estoppel applies “when the fact or issue (1) was actually and

directly litigated in the prior action, (2) was passed upon and determined by a court of

competent jurisdiction, and (3) when the party against whom collateral estoppel is

asserted was a party in privity with a party to the prior action.” Daubenmire v. City of

Columbus, 507 F.3d 383, 389 (6th Cir. 2007) (quoting Thompson v. Wing, 70 Ohio St.3d

176, 637 N.E.2d 917, 923 (Ohio 1994)).

       Since the parties briefed the issue, there has been a final judgment in state court

vexatious litigator action.     The Hamilton County Court of Common Pleas granted

summary judgment in favor of Plaintiff, finding that the City had not established that

Plaintiff “habitually, persistently, and without reasonable grounds engaged in vexatious

conduct” pursuant to Ohio Revised Code § 2323.52(A)(3). City of Madeira v. Philip

Douglas Oppenheimer, Case No. A-18-02415 (Oct. 28, 2020). 2                  The decision says

nothing with regard to whether the state court proceeding was brought by Defendant in


       2
          The grant of summary judgment constitutes a final judgment on the merits of the City’s
claim. Hapgood v. City of Warren, 127 F.3d 490, 493-94 (6th Cir. 1997). While the City filed an
appeal on December 28, 2020, the “prior state court judgment remains ‘final’ for preclusion
purposes, unless or until overturned by the appellate court.” Hapgood, 127 F.3d at 494, n.3.
(citing Cully v. Lutheran Med. Ctr., 37 Ohio App.3d 64, 523 N.E.2d 531, 532 (Ohio Ct. App.
1987)). While Defendant did not raise it here, under Ohio’s doctrine of claim preclusion “[a]
valid, final judgment rendered upon the merits bars all subsequent actions based upon any
claim arising out of the transaction or occurrence that was the subject matter of the previous
action.” Id. at 493 (citing Grava v. Parkman Township, 73 Ohio St.3d 379, 653 N.E.2d 226, 229
(Ohio 1995) The elements of claim preclusion in Ohio are: “(1) a prior final, valid decision on
the merits by a court of competent jurisdiction; (2) a second action involving the same parties, or
their privies, as the first; (3) a second action raising claims that were or could have been
litigated in the first action; and (4) a second action arising out of the transaction or occurrence
that was the subject matter of the previous action.” Id. at 493 (citing Felder v. Community Mut.
Ins. Co., No. 96–3320, 1997 WL 160373, at **3-4 (6th Cir. April 4, 1997)).

                                                4
   Case: 1:20-cv-00371-MRB Doc #: 10 Filed: 03/29/21 Page: 5 of 5 PAGEID #: 269




retaliation for Plaintiff’s exercise of his First Amendment rights.

       However, Defendant chooses a different decision to serve as the basis for

collateral estoppel: the Common Pleas decision denying Plaintiff’s First Motion for

Sanctions. Based on the record currently before the Court, the Court is unable to make

a determination regarding the applicability of collateral estoppel in this matter. Plaintiff

certainly argued in his First Motion for Sanctions, filed on February 4, 2019, that: “The

improper purpose of the City of Madeira (and the individual councilmembers and/or public

officials of the City of Madeira) in bringing this SLAPP 3 Lawsuit is clearly to retaliate

against Mr. Oppenheimer for the full exercise of his fundamental First Amendment rights

of freedom of speech, freedom to petition government for redress of grievances, freedom

of association and freedom of the press; and, in so retaliating, causing him to incur

significant expense to defend against this SLAPP Lawsuit and to stifle himself through

self-censorship so as to inhibit the full and robust exercise of his First Amendment rights.”

While the publicly available docket shows that on October 28, 2019, the Court of Common

Peas denied the sanctions motion, the entry does not provide any basis for the denial.

Therefore, to the extent that Defendant moves for the application of issue preclusion,

Defendant’s Motion is Dismiss is DENIED.

III. CONCLUSION

       Based on the foregoing, the Motion to Dismiss filed by Defendant City of Madeira,

Ohio (Doc. 7) is DENIED.

       IT IS SO ORDERED.

                                                         /s/ Michael R. Barrett
                                                    JUDGE MICHAEL R. BARRETT


       3
        This term stands for “Strategic Lawsuit Against Public Participation.”

                                                5
